Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 1 of 16 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

Jordan Motta
                                            Case No.:
       Plaintiff,

       vs.
                                            Ad Damnum:         $3,000 + Atty Fees
                                                               & Costs
Paramount Recovery Systems, L.P.
                                               JURY TRIAL DEMANDED
       Defendant

                 COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Jordan Motta (“Mr. Motta”), by and through

his attorneys, Seraph Legal, P.A., and complains of the Defendant, Paramount

Recovery Systems, L.P. (“Paramount”), stating as follows:


                         PRELIMINARY STATEMENT

      1.     This is an action brought by Mr. Motta against Paramount for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”) and for violations of the Fair Credit Reporting Act, 15 U.S.C. §1681, et

seq. (“FCRA”).

                        JURISDICTION AND VENUE

      2.     Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §

1692k(d), the FCRA, 15 U.S.C. § 1681p, and 28 U.S.C. § 1331.




                                        1
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 2 of 16 PageID 2




       3.     Paramount is subject to the provisions of the FDCPA and the FCRA

and to the jurisdiction of this Court pursuant to Florida Statute § 48.193 and Fed.

R. Civ. P. 4(k).

       4.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§ 1391(b)(2) because the acts complained of were committed and / or caused by

Paramount within Hillsborough County, which is in the Middle District of Florida.


                                     PARTIES

                                     Mr. Motta

       5.     Mr. Motta is a natural person residing in the City of Tampa,

Hillsborough County, Florida, and a Consumer as defined by the FDCPA and the

FCRA, 15 U.S.C. § 1692a(3) and 15 U.S.C. §1681a(c), respectively.


                                     Paramount

       6.     Paramount is a Texas limited partnership with a primary business

address of 7524 Bosque Blvd. Suite L, Waco, TX 76712.

       7.     Paramount is registered to conduct business in the State of Florida,

where its registered agent is Corporation Service Company, 1201 Hays Street,

Tallahassee, FL 32301.




                                          2
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 3 of 16 PageID 3




                    DEFENDANT IS A DEBT COLLECTOR

      8.     Paramount is a Debt Collector within the meaning of the FDCPA, 15

U.S.C. § 1692a(6), in that it uses postal mail or another instrumentality of

commerce, interstate and within the State of Florida, for its business, the principal

purposes of which is the collection of debts. Alternatively, it regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

or due another.

      9.     Paramount is registered with the Florida Office of Financial

Regulation as a Consumer Collection Agency (“CCA”), holding license number

CCA0900537. SEE PLAINTIFF’S EXHIBIT A.


                           FACTUAL ALLEGATIONS

                        Mr. Motta Shot by Armed Robber

      10.    On or around February 6, 2019, Mr. Motta was approached by an

unknown armed robber who demanded Mr. Motta turn over his wallet and phone

to him; Mr. Motta refused.

      11.    The unknown armed robber shot Mr. Motta in the right arm at close

range and fled.

      12.    A family member called 911, and emergency responders transported

Mr. Motta to the hospital, where he received emergency medical treatment.




                                         3
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 4 of 16 PageID 4




      13.    Purportedly, a portion of the treatment rendered to Mr. Motta was

performed by a hospital subcontractor, Emergency Medical Associates of Tampa

Bay, LLC (“EMA of Tampa Bay”).

      14.    Mr. Motta had medical insurance.

      15.    However, EMA of Tampa Bay failed to seek reimbursement from Mr.

Motta’s insurance carrier, later claiming $983 was owed by Mr. Motta (the

“Debt”).

      16.    The Debt did not arise from a written contract between EMA of

Tampa Bay and Mr. Motta or any verbal or written agreement to pay EMA of

Tampa Bay any particular amount for its services.

      17.    Around December 11, 2020, EMA of Tampa Bay, or an unknown

successor-in-interest to the Debt, assigned the Debt to Paramount for collection.


             Paramount Obtains Credit Report Under False Pretenses

       18.   Because the debt arose from services which were for family, personal,

or household purposes, specifically, personal medical services, the Debt meets the

definition of Debt as defined by the FDCPA, 15 U.S.C. § 1692a(5).

       19.   While the debt is a consumer debt, it is not a “credit transaction”

under the FCRA. See 15 U.S.C. § 1681b(a)(3)(A).

       20.   To lawfully request a Credit Bureau Report (“CBR”) from a Consumer

Credit Reporting Agency (“CRA”), a debt collector must be collecting a debt which



                                        4
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 5 of 16 PageID 5




arises from a Credit Transaction involving the consumer. See 15 U.S.C.

§1681b(a)(3)(A); Pigg v. Fair Collections & Outsourcing, Inc., No. 1:16-CV-01902-

JMSDML, 2017 WL 3034266, at *4 (S.D. Ind. July 18, 2017) (holding that a debt

collection agency did not have a permissible purpose because, even where a debt

exists, a “credit transaction is a necessary prerequisite” for § 1681b(a)(3)(A)).

       21.   A Credit Transaction involving the consumer is one in which the

consumer voluntarily participates and enters into an agreement to receive goods

or services in advance of payment, with the consent of both parties. See Pintos v.

Pacific Creditors Association, 504 F. 3d 792, 798 (9th Cir. 2007); Miller v. Trans Union

LLC, No. 06 C 2883 at *7 (N.D. Ill. Feb. 28, 2007); Rodriguez v. Experian Info. Sols.,

Inc., Case No. C15-01224RAJ, at *9 (W.D. Wash. Jul. 25, 2016).

       22.   While a patient in clear need of medical attention is presumed to

consent to medical treatment and can be held legally liable for the payment of

reasonable fees, Mr. Motta did not make an affirmative request for deferred

payment arrangements.

       23.   Mr. Motta did not ask to be treated by EMA of Tampa Bay; rather,

emergency medical service workers determined that his condition required

evaluation by specially trained doctors in response to a 911 call made by another

person.

       24.   Mr. Motta did not engage in a voluntary request for services for which

he agreed to pay later.


                                           5
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 6 of 16 PageID 6




       25.   The services rendered to Mr. Motta when he was incapacitated did

not create a Credit Transaction under the FCRA because the Debt was not

voluntarily incurred, nor were extended payment terms requested.

       26.   Moreover, to be a Credit Transaction, there must be a creditor, e.g.,

EMA of Tampa Bay, who agrees to provide goods or services while allowing the

consumer to make payment at a later date.

       27.   However, Paramount reported the purported Debt as an unpaid

collection account to multiple nationwide CRAs, stating to the CRAs that the Debt

was due and payable the same day services were incurred.

       28.   This is evidenced by the fact Paramount reported February 6, 2019, as

the Date of First Delinquency (“DOFD”) to Equifax Information Services, LLC

(“Equifax”) when it reported the Debt as an unpaid collection account for which

Mr. Motta was solely liable. SEE PLAINTIFF’S EXHIBIT B.

       29.   A debt which Paramount reports as delinquent beginning February

6, 2019, and which was for emergency medical services rendered on February 6,

2019, is inherently not a Credit Transaction because no delayed payment terms were

offered by EMA of Tampa Bay to Mr. Motta.

       30.   Therefore, Paramount knew the transaction was not a Credit

Transaction, as it reported that the Debt was past due on the very day it was

allegedly incurred.




                                        6
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 7 of 16 PageID 7




         31.   Despite this knowledge, on or about December 11, 2020, Paramount

requested a CBR from Trans Union LLC (“Trans Union”), another nationwide

CRA, for collection purposes. SEE PLAINTIFF’S EXHIBIT C.

         32.   Paramount intended to, and did, use the wealth of information

provided by Trans Union regarding Mr. Motta in its efforts to attempt to collect

the Debt from him.

         33.   A debt collector must be collecting a debt which is a “credit

transaction involving the consumer,” 15 U.S.C. 1681b(a)(3)(A), to lawfully request

a CBR regarding a consumer debt.

         34.   Debt collection is a permissible reason for obtaining a credit report

only when a debt arises from a transaction in which the debtor voluntarily and

directly seeks credit.” Baron v. Mark A. Kirkorsky, P.C. (Case No. 17-cv-01118,

U.S.D.C., District of Arizona) (Emphasis added.)

         35.   Because the debt did not involve a Credit Transaction, Paramount did

not have a permissible purpose under the FCRA to obtain a CBR from Trans

Union.

         36.   Upon information and belief, Trans Union requires a debt collector to

certify that it has a permissible purpose to obtain a report when requesting a CBR;

therefore, to obtain Mr. Motta’s report, Paramount falsely certified that it had such

purpose.




                                          7
 Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 8 of 16 PageID 8




        37.   If Paramount lacked a permissible purpose to obtain Mr. Motta’s

report when it requested a CBR for consumer debt collection purposes, Paramount

made a misrepresentation in connection with the collection of a consumer debt.


                Paramount Reports Non-Reportable Debt to CRAs

        38.   Paramount reported the Debt to at least three nationwide CRAs as an

unpaid collection account, severely damaging Mr. Motta’s credit report and scores.

        39.   Reporting a debt to a CRA is an attempt to collect the debt alleged

therein. See, e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D.

Minn. 2010) (“The Court has learned, through its work on countless FDCPA cases,

that threatening to report and reporting debts to CRAs is one of the most

commonly-used arrows in the debt collector's quiver.”)

        40.   The Consumer Data Industry Association (“CDIA”) is an

international trade association, representing over 140 members involved in credit

reporting, mortgage reporting, check verification, tenant and employment

screening, collection services, and fraud verification services. The CDIA is active in

both federal and state legislative affairs, public relations, education, and the

promulgation of industry standards.

        41.   Because consumer credit reporting information is such sensitive data,

with far reaching implications for consumers, the CDIA works together with CRAs




                                          8
 Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 9 of 16 PageID 9




to develop, maintain and enhance industry-standard reporting formats and

guidelines.

        42.   In cooperation with major CRAs such as Trans Union and Equifax,

the CDIA publishes Metro 2 reporting standards (“Metro 2”) to assist furnishers

with their compliance requirements under the FCRA.

        43.   Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit risk scoring.

        44.   FICO® credit scores, developed by the Fair Isaac Corporation, are the

most commonly used credit scoring system in the United States.

        45.   FICO® credit scores utilize data reported by CRAs and furnishers

which are, ostensibly, in compliance with Metro 2 standards.

        46.   Paramount knows, or should know, that entities who perform credit

risk scoring (e.g., FICO scores) and other functions utilizing the data reported by

Paramount assume Paramount’s compliance with Metro 2 standards in reporting

consumer information.

        47.   In March 2016, the major CRAs announced their National Consumer

Assistance Plan (“NCAP”), which was implemented to prevent further action from

federal regulatory agencies.

        48.   The major CRAs provided copies of this new guidance to their

furnishers of data, including Paramount, in May 2016.




                                           9
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 10 of 16 PageID 10




        49.   Metro 2 guidelines were updated as part of the NCAP and, effective

June 15, 2016, debt collectors were instructed to not report debts that “did not arise

from a consumer contract or agreement to pay.”

        50.   The Debt – even assuming, arguendo, Mr. Motta is somehow liable for

it – clearly did not arise from a consumer contract or agreement to pay.

       51.    Despite this guidance being in effect for more than three years,

Paramount reported the $983 “debt” to the major CRAs multiple times.

       52.    In February 2021, Mr. Motta disputed Paramount’s reported

information to Experian, stating that he had no debt for which he was liable or for

which was properly categorized as a credit transaction.

       53.    Experian sent Paramount an Automated Consumer Dispute Verification

Request (“ACDV”) through a system known as e-OSCAR.

       54.    Paramount responded to the ACDV, stating that its tradeline was

correct and required no modification of any kind. SEE PLAINTIFF’S EXHIBIT D.

       55.    If a furnisher of data to a CRA decides to report disputed information

as verified, “the question of whether the furnisher behaved reasonably will turn

on whether the furnisher acquired sufficient evidence to support the conclusion

that the information was true.” Hinkle v. Midland Credit Management, Inc. (11th Cir.)

827 F.3d 1295 (2016)

       56.    Paramount’s verification of factually impossible information, e.g., a

non-reportable debt pursuant to Metro 2 guidelines was, somehow, actually a


                                          10
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 11 of 16 PageID 11




reportable debt, establishes its procedures to investigate disputed information

were derelict. Beyond this, Paramount could not have obtained information

suggesting this was true because it is not true. Paramount quickly clicked a check-

box on the electronic ACDV, confirming its report was accurate, with no real

investigation.

        57.   ACDVs sent via e-OSCAR contain a field for a data furnisher to report

one of the ten Metro 2 Compliance Condition Codes (“CCCs”) to notate the status of

an account, such as “disputed by consumer” or “previously disputed.”

        58.   When Paramount returned the ACDV, it failed to report a CCC of any

kind.

        59.   Paramount thus failed to report the account as Disputed by Consumer.

        60.   There is no plausible explanation as to how Paramount could

determine that Mr. Motta did not dispute the information appearing on his report.

        61.   Paramount’s unilateral determination that Mr. Motta supposedly did

not dispute the Debt – originating from him being shot on the street in an armed

robbery attempt, which Paramount had reported as a “voluntarily acquired” debt

– did not nullify Mr. Motta’s dispute, and Paramount knew Mr. Motta still

disputed that he actually owed the Debt and, moreover, that he disputed the

transaction properly belonged on a credit report.

        62.   Paramount’s failure to report a CCC is further evidence that it failed

to conduct a reasonable investigation into Mr. Motta’s dispute.


                                         11
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 12 of 16 PageID 12




        63.   Paramount’s failure to disclose that the Debt was disputed materially

damaged Mr. Motta’s credit scores, since most credit scores, including most

versions of FICO®, the most commonly used scores in the nation, will disregard

medical collection tradelines reported with the “XB” CCC indicating that the

consumer disputes the debt.

        64.   The failure to properly report a disputed debt as disputed creates a

concrete injury-in-fact, since Mr. Motta suffered “a real risk of financial harm

caused by an inaccurate credit rating.” See Evans v. Portfolio Recovery Associates, 889

F. 3d 337, 345 (7th Cir 2018).

        65.   Further, communication of credit information known to be false in

“violation of §1692e(8) is sufficient to show an injury-in-fact… An inaccurate credit

report produces a variety of negative effects.” Id.

        66.   Paramount’s reports of the Debt to the CRAs were Communications as

defined by 15 U.S.C. § 1692a(2) and were done in connection with collection of the

debt.

        67.   Mr. Motta has hired the aforementioned law firm to represent him in

this matter and has assigned his right to fees and costs to such firm.


                                  COUNT I
                          VIOLATIONS OF THE FDCPA

        68.   Mr. Motta adopts and incorporates paragraphs 1 – 67 as if fully

restated herein.


                                          12
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 13 of 16 PageID 13




      69.    Paramount violated 15 U.S.C. § 1692e(2)(a) when it made a false

representation about the character and amount of a debt by: (a) representing to

Trans Union in December 2020 that the Debt stemmed from a Credit Transaction

involving Mr. Motta when it did not; and, (b) representing to the CRAs that the

Debt arose from a contract or agreement to pay, when it did not, and was thus

unreportable.

      70.    A debt collector’s actions are subject to strict liability under

1692e(2)(a); see Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004) (“[Section]

1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false claims,

period.”).

      71.    Paramount violated 15 U.S.C. § 1692e and 1692e(10) when it made

false and misleading representations in an attempt to collect a debt and/or obtain

information about Mr. Motta by: (a) representing to Trans Union in December 2020

that the Debt stemmed from a Credit Transaction involving Mr. Motta when it did

not, in a successful effort to obtain information about Mr. Motta to which it was

not legally entitled; and, (b) representing to the CRAs that the Debt arose from a

contract or agreement to pay, when it did not, and was thus unreportable.

      72.    Paramount violated 15 U.S.C. § 1692e(8) when it communicated

credit information known to be false, or which it should have known to be false,

when it certified to Trans Union that the underlying debt which Paramount was




                                          13
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 14 of 16 PageID 14




requesting a credit report in connection with the collection thereof was a Credit

Transaction, when it was not.

      73.   Paramount violated 15 U.S.C. § 1692e(8) when it communicated

credit information which was known to be false, when it certified to at least three

CRAs that the underlying debt had resulted from a consumer contract or

agreement to pay, when it knew, or should have known, it had not.

      74.   Paramount’s conduct renders it liable for the above-stated violations

of the FDCPA.

      WHEREFORE, Mr. Motta respectfully requests this Honorable Court enter

judgment against Paramount for:

      a.    Statutory   damages     of   $1,000.00,   pursuant   to   15   U.S.C.   §

            1692k(a)(2)(A);

      b.    Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

            1692k(a)(3); and,

      d.    Such other relief that this Court deems just and proper.


                                COUNT II
                          VIOLATION OF THE FCRA

      75.   Mr. Motta adopts and incorporates paragraphs 1 – 67 as if fully stated

herein.




                                         14
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 15 of 16 PageID 15




      76.   Paramount violated 15 U.S.C. § 1681b(f), either willfully and

intentionally, or recklessly and without regard for a consumer’s rights, when it

requested a credit report regarding Mr. Motta without a permissible purpose to

obtain the report.

      77.   Mr. Motta has been damaged in that his personal and highly

confidential information has been obtained by an entity with whom he did not

consent and which had no other permissible purpose to obtain such information.

      78.   Paramount violated 15 U.S.C. § 1681s-2(b) when it failed to make a

reasonable investigation after notice of dispute from Experian concerning the Debt

since its investigation failed to determine that a debt which was not reportable

pursuant to Metro 2 guidelines was, nonetheless, reportable. Paramount also

failed to conclude in its investigation that its information was no longer complete

and accurate without amending the data to reflect that Mr. Motta disputed the

reported information, and thus required modification to reflect this.

      79.   Paramount’s conduct renders it liable under the FCRA to Mr. Motta

in a statutory amount up to $1,000 per incident.

      WHEREFORE, Mr. Motta respectfully requests this Honorable Court enter

judgment against Paramount for:

      a.    The greater of statutory damages of $1,000 for each violation of the

            FCRA (for a total of $2,000) or Mr. Motta’s unspecified actual




                                         15
Case 8:21-cv-00679-KKM-TGW Document 1 Filed 03/22/21 Page 16 of 16 PageID 16




            damages, pursuant to 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. §

            1681o(a)(1);

      b.    Reasonable costs and attorney’s fees pursuant to 15 U.S.C.

            §1681n(a)(3) and / or 15 U.S.C. § 1681o(a)(2); and,

      c.    Such other relief that this Court deems just and proper



                           JURY TRIAL DEMANDED

      Mr. Motta hereby demands a jury trial on all issues so triable.

Respectfully submitted on March 22, 2021, by:

                                             SERAPH LEGAL, P.A.

                                             /s/ Brandon D. Morgan
                                             Brandon D. Morgan, Esq.
                                             Florida Bar Number: 1015954
                                             BMorgan@SeraphLegal.com
                                             /s/ Thomas M. Bonan
                                             Thomas M. Bonan, Esq.
                                             Florida Bar Number: 118103
                                             TBonan@SeraphLegal.com
                                             1614 N. 19th St.
                                             Tampa, FL 33605
                                             (813) 567-1230
                                             Counsel for Plaintiff

ATTACHED EXHIBITS LIST
A   Paramount’s Florida CCA License
B   Plaintiff’s Equifax Consumer Disclosure, March 6, 2021, Excerpt
C   Plaintiff’s Trans Union Consumer Disclosure, January 11, 2021, Excerpt
D   Plaintiff’s Experian Consumer Disclosure, March 5, 2021, Excerpt




                                        16
